705 S.E.2d 354 (2010)
In the Matter of P.C.H., Respondent-Appellant Mother.
No. 336P10.
Supreme Court of North Carolina.
December 15, 2010.
Annick I. Lenoir-Peek, for Hernandez, Elizabeth.
Chas M. Lineberry, Jr., Wilmington, for P.C.H.
Beth Bryant, for P.C.H.

ORDER
Upon consideration of the petition filed on the 9th of August 2010 by Respondent (Mother) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of December 2010."